Citation Nr: 9907188	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased disability rating for a 
service-connected anxiety reaction, evaluated as 30 percent 
disabling, for the purpose of accrued benefits.

3.  Whether the appellant has submitted an adequate 
substantive appeal with respect to the issue of entitlement 
to an increased disability rating for service-connected 
spastic colitis, evaluated as 10 percent disabling, for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.  He was a prisoner of war (POW) of the German 
government for 119 days, reportedly from December 1944 to 
April 1945.  The veteran died in August 1992, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1994 and January 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The July 1994 rating 
decision denied entitlement to service connection for the 
cause of the veteran's death.  The January 1995 rating 
decision denied entitlement to increased disability ratings 
for a service-connected anxiety reaction and spastic colitis, 
for the purpose of accrued benefits.  

The claim of entitlement to an increased disability rating 
for a service-connected anxiety reaction, for the purpose of 
accrued benefits, is the subject of the remand immediately 
following this decision.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to an increased 
disability rating for service-connected spastic colitis, 
evaluated as 10 percent disabling, for the purpose of accrued 
benefits, was denied by the RO in January 1995, and the 
appellant was notified of the denial that same month.

2.   The appellant's purported substantive appeal did not 
identify the denial of entitlement to an increased disability 
rating for service-connected spastic colitis, evaluated as 10 
percent disabling, for the purpose of accrued benefits, nor 
did it identify any error of fact or law in that denial.

3.  The veteran died on August [redacted], 1992.

4.  Prior to his death, the veteran had established service 
connection for an anxiety reaction, evaluated as 30 percent 
disabling; spastic colitis, evaluated as 10 percent 
disabling; and a tonsillectomy, evaluated as noncompensable. 

5.  The immediate cause of the veteran's death was metastatic 
bladder cancer.

6.  The appellant has presented no competent medical evidence 
showing that the cancer that caused the veteran's death 
developed either during service or to a compensable degree 
within one year after his separation from service.

7.  The appellant has presented no competent medical evidence 
showing that alcohol and/or tobacco use caused or aggravated 
any cancer that resulted in the veteran's death.

8.  The appellant has presented no competent medical evidence 
showing that any service-connected disability caused or 
contributed to the cancer that resulted in the veteran's 
death.



CONCLUSIONS OF LAW

1.  The appellant did not perfect an appeal of the denial of 
entitlement to an increased disability rating for service-
connected spastic colitis, evaluated as 10 percent disabling, 
for the purpose of accrued benefits, and the Board has no 
jurisdiction to consider this claim.  38 U.S.C.A. §§ 7105(a), 
(d)(3), (4), and (5), 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.203, 20.302(b), 20.303 (1998).

2.  The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The appellant contends that the veteran's death should be 
service connected because his cigarette addiction was the 
direct cause of his lung cancer.  She indicated that his 
addiction to cigarettes had its onset while he was on active 
duty during which time he was provided cigarettes.  She 
further stated that the veteran never smoked or drank prior 
to active service, and that she felt that his POW experience 
and service-connected psychiatric disorder caused his use of 
tobacco and alcohol following his separation from active 
service.  These drugs were reportedly the veteran's method of 
self medication for his service-connected psychiatric 
disorder, and caused his lung cancer which spread to his 
bladder.

Associated with the claims folder, in pertinent part, are the 
veteran's service medical records and numerous VA records, 
including reports of examination and hospitalization, and 
outpatient treatment records.

The veteran's service medical records are negative for any 
complaints or findings of cancer of the lung or bladder or 
nicotine or alcohol dependence.  On examination in October 
1945, there were dry rales throughout both lung fields.  The 
examiner diagnosed pneumonia, atypical, to be ruled out.  An 
October 1945 chest x-ray was negative.  On separation 
examination in November 1945, genitourinary examination and 
examination of the lungs, including a chest x-ray, was 
normal.  Psychiatric diagnosis was also normal.

Following his separation from service, the veteran was 
afforded a VA examination in February 1947.  Examination of 
the respiratory and genitourinary systems, including the 
bladder, was normal.  A chest x-ray revealed numerous 
calcified nodes within both hilar regions and scattered 
throughout the right middle lobe.  The examiner indicated 
that they were probably due to an old, healed childhood 
tuberculosis.  The lung fields were otherwise clear and the 
diaphragms smooth.  On psychiatric examination, the veteran 
reported that he had been nervous since March 1945.  He did 
not drink or use drugs; however, he smoked three packages of 
cigarettes every two days.  Pertinent diagnoses included 
psychoneurosis, anxiety state, moderately severe, with 
pylorospasm and spastic colitis.

On VA examination in August 1948, the veteran reported that 
his nervousness began while he was a POW in Germany.  
Examination of the genitourinary system, including the 
bladder, was negative.  Pertinent diagnoses included 
psychoneurosis, anxiety state, and alcoholic, chronic.  

The veteran was next examined by VA in August 1955.  A chest 
x-ray revealed the presence of two small calcifications in 
the left apex, associated with a very minimal amount of 
parenchymal fibrosis of questionable importance.  There was 
no evidence of pathology of the lungs.  Pertinent diagnoses 
included colitis and an anxiety reaction, chronic, moderate, 
manifested by tension, irritability, insomnia, indigestion, 
loose stools, abdominal cramps, and bloating.

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Dallas, Texas, in September 1959.  He was diagnosed as 
having spontaneous pneumothorax, left, treated, cured.  It 
was determined that the underlying pathological process could 
not be attributed to any demonstrable chest lesion.

A VA treatment note dated in October 1969 revealed that the 
veteran smoked one package of cigarettes a day.  He reported 
that he had stopped smoking for 10 years but started again 
because of marital problems.  The examiner encouraged him to 
again stop smoking.

The veteran sought treatment for chest pain in June 1980.  He 
stated that he "drinks for pain."  He reportedly smoked two 
to three packages of cigarettes a day.  He had a history of 
chronic obstructive pulmonary disease (COPD).  The examiner's 
impression was rule out atelectasis.  A chest x-ray revealed 
no significant abnormality.  

The veteran was hospitalized at the VAMC in Birmingham, 
Alabama, in October 1981.  He admitted to a long history of 
ethanol abuse, although he denied any such use at present.  
He further gave a history of tobacco abuse, 70 plus packages 
a year.  Pertinent diagnoses included history of ethanol 
abuse and history of tobacco abuse.  

In January 1982, the veteran gave a history of COPD and 
alcohol abuse.  He smoked two packages of cigarettes a day.

The veteran was afforded a VA POW examination in September 
and December 1984 and January 1985.  In September 1984, he 
complained of tuberculosis (positive purified protein 
derivative, or PPD), expectoration, shortness of breath 
(since 1959), trouble breathing, coughing (for a long time), 
collapsed lungs (the left lung in 1959 and the right lung in 
1962), and nocturia (once).  He stated that he smoked two 
packages of cigarettes a day for 22 years, quit for 10 years, 
and then started smoking again in 1969.  He smoked one 
package of cigarettes a day.  A September 1984 chest x-ray 
revealed some emphysematous changes in the lungs.  There was 
some pleural thickening in both aspices.  There was no active 
pulmonary infiltrate.  A pulmonary function test (PFT) was 
also conducted.  Pertinent diagnoses included generalized 
anxiety disorder, mild; alcohol abuse, in remission; nasal 
septal deviation; chronic diarrhea, probable irritable bowel 
syndrome; chronic obstructive and restrictive pulmonary 
disease, mild; and history of PPD with no evidence of active 
pulmonary tuberculosis.

On examination in January 1985, the veteran's lungs were 
clear.  He stated that he smoked two packages of cigarettes a 
day.  The examiner recommended that he stop smoking.  A 
January 1987 chest x-ray revealed that the veteran had 
emphysema pulmonum, status after old granulomatous infection. 

The veteran was hospitalized at the VAMC in Biloxi, 
Mississippi, from February to March 1987.  He reported an 
increased intake of ethanol intake for the past week.  His 
habits included drinking up to a pint and a half of whiskey a 
day and smoking two or three packages of cigarettes a day.  
Family problems recently with increased stress brought him in 
for treatment.  Chest x-rays on admission to detoxification 
showed a peritracheal mass.  Tomograms showed a posterior 
right upper lobe mass without calcification, high probability 
of neoplastic disease.  A bone scan showed low probability of 
metastatic disease.  Removed nodes did not show any 
metastatic disease.  The veteran underwent a right 
thoracotomy with right upper lobectomy and wedge resection of 
the right lower lobe.  Discharge diagnoses included acute 
alcohol intoxication/withdrawal; right peritracheal mass 
lesion; moderately to focally poorly differentiated  
adenocarcinoma of the right upper lobe of the lung and 
moderately differentiated adenocarcinoma of the right lower 
lobe; and COPD. 

During hospitalization in November 1987, the veteran stated 
that he smoked two to three packages of cigarettes a day for 
40 or 50 years or since the 1940s.  The examiner's notes are 
difficult to read.  In December 1987, the veteran stated that 
he cut down on his smoking and that he hoped to stop.  He was 
diagnosed as having COPD, recovering/recovered from chronic 
bronchitis.  

A January 1988 chest x-ray showed surgical changes in the 
right hilar area with prominence of the right hilum most 
likely secondary to previous surgery.  No definite 
radiographic evidence of tumor recurrence or metastasis could 
be identified.  The veteran was seen in the mental health 
clinic in February 1988 (oncology support group).  He 
indicated that he was still smoking and did not plan to give 
it up.  In July 1988, he stated that he continued to smoke 
but was motivated to stop.  Chest x-rays in October and 
November 1988 revealed no evidence of recurrent neoplasm.  
The veteran reportedly still smoked cigarettes in November 
1988.  

The veteran was hospitalized at the VAMC in Tuskegee, 
Alabama, from February to March 1989.  Pertinent diagnoses 
included alcohol dependence, COPD, and status post carcinoma 
of the lung.

The veteran was diagnosed as having COPD, still smoking 
(smoker), in July and November 1989; February, June and 
September 1990; and February, May, August and September 1991.  
In December 1991, he reported that he quit smoking.  The 
examiner's assessment was COPD, status post carcinoma of the 
lung with right ride surgery, and recently stopped smoking.

The veteran was hospitalized at the Birmingham, Alabama, VAMC 
in June 1992.  He gave a history of gross hematuria first 
noted approximately four years ago.  He was reportedly 
evaluated with an intravenous pyelogram (IVP) and cystoscopy 
at that time which were normal.  This is reflected in the VA 
outpatient treatment records.  See Cytology reports, dated 
March 9, and August 12, 1989; IVP reports, dated August 30, 
1988, and March 10, 1989; Cystoscopy report, dated May 26, 
1989; and Retrograde pyelogram report, dated June 1, 1989.  
The veteran reportedly again noted gross hematuria 
approximately three months ago and was treated with 
antibiotics without resolution.  He also gave a sixty-pack 
year history of smoking.  An intravenous urogram revealed 
findings characteristic of infiltrated neoplasm.  A diffuse 
tumor was noted on cystoscopy.  The veteran underwent 
transurethral resection of a bladder tumor.  Discharge 
diagnoses included transitional cell carcinoma of the 
bladder.  

The veteran was again hospitalized for treatment of 
transitional cell carcinoma of the bladder in July and August 
1992.  He underwent exploratory laparotomy with ileal 
conduit.  It was noted that the bladder tumor was invasive 
through the muscularis of the bladder and was adherent to 
pelvic vessels, pelvic side wall and iliac vessels.  It was 
felt to be an unresectable tumor.  A biopsy was interpreted 
as showing a metastatic tumor in the lymphatic and blood 
vessels and focally in fat surrounding the ureter.  It one 
section, the tumor cells appeared to infiltrate from 
lymphatic into the adipose tissue.  The veteran died during 
hospitalization on August [redacted], 1992.  Final diagnoses 
included bladder cancer and status post exploratory laparotomy 
with ileal conduit.  The death certificate listed metastatic 
bladder cancer as the immediate cause of the veteran's death.  
An autopsy was not performed.

At the time of the veteran's death, he was service connected 
for an anxiety reaction, evaluated as 30 percent disabling; 
spastic colitis, evaluated as 10 percent disabling; and a 
tonsillectomy, evaluated as noncompensable.  His combined 
disability rating was 40 percent.  He had claims pending for 
entitlement to an increased disability rating for the 
service-connected anxiety reaction and spastic colitis.  

The appellant submitted an Application for Dependency and 
Indemnity Compensation or Death pension by a Surviving Spouse 
or Child (Including Accrued Benefits and Death Compensation, 
Where Applicable) to the RO in September 1992.  She had been 
married to the veteran since November 1950.  She indicated in 
July 1994 that she wanted to continue her "husband's appeal 
that was before the Board of Veterans Appeals at the time of 
his death August [redacted], 1992."

In an August 1994 written statement, the veteran's brother 
reported that the veteran did not drink or smoke prior to his 
active service.  

The RO denied the accrued benefits claims in January 1995 and 
notified the appellant of its decision by means of a January 
19, 1995, statement of the case, with an attached copy of the 
rating decision.  A notice of disagreement addressing these 
two issues was received at the RO on January 26, 1995.  The 
RO issued a supplemental statement of the case addressing 
these two issues on September 28, 1996.  A VA Form 9, or 
substantive appeal, was received on October 7, 1996.  In the 
substantive appeal, the appellant addressed only the issue of 
entitlement to a disability rating in excess of  30 percent 
for a service-connected anxiety reaction, for the purpose of 
accrued benefits.  There was no reference to the spastic 
colitis claim.

The Board wrote to the appellant at her current address of 
record on July 27, 1998, notifying her of its intention to 
consider, pursuant to 38 C.F.R. § 20.203, the issue of the 
adequacy of the substantive appeal concerning the issue of 
entitlement to an increased disability rating for service-
connected spastic colitis, for the purpose of accrued 
benefits.   A copy of the letter was sent to the appellant's 
representative.  The Board further informed the appellant 
that she had 60 days within which to present written argument 
or request a hearing to present oral argument on the question 
of adequacy of the appeal.  The appellant did not respond.


II.  Legal analysis

A.  Adequacy of substantive appeal

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); 
see also 38 C.F.R. § 20.201 (1998) (requirements for notices 
of disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202 (1998).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
her most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (1998).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  The appeal should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case, and the benefits sought 
on appeal must be clearly identified.  38 U.S.C.A. 
§ 7105(d)(3).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1998).  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 
38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (1998).

If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume 
that an appellant agrees with any 
statement of fact contained in a 
Statement of the Case or a Supplemental 
Statement of the Case which is not 
specifically contested.  Proper 
completion and filing of a Substantive 
Appeal are the last actions the appellant 
needs to take to perfect an appeal.

38 C.F.R. § 20.202 (1998).  See also 38 U.S.C.A. § 7105(d)(3) 
- (5).  

In this case, two issues were included in the September 1996 
statement of the case.  The appellant's VA Form 9 did not 
indicate that she was appealing both of those issues.  In 
fact, she set out specific contentions regarding only the 
issues of entitlement to an increased disability rating for a 
service-connected anxiety reaction, for the purpose of 
accrued benefits, and entitlement to service connection for 
the cause of the veteran's death.  She made no mention of the 
claim of entitlement to an increased disability rating for 
service-connected spastic colitis, for the purpose of accrued 
benefits.  There were no identified errors of fact or law 
cited by the appellant with respect to that issue.  

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  An appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), (d), 
and 7108 (West 1991); 38 C.F.R. §§ 20.101(a), 20.200, 20.202 
(1998); YT v. Brown, 9 Vet. App. 195 (1996).


B.  Entitlement to service connection for the cause of the 
veteran's death

The threshold question that must be resolved is whether or 
not the appellant has submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), "a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  A well-grounded claim is "a plausible claim, 
one that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) (applying 
well-grounded claim requirement in context of service 
connection for cause of veteran's death).  The United States 
Court of Veterans Appeals has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc).  If the appellant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is not obligated under 38 U.S.C.A. § 5107(a) (West 
1991) to assist the appellant any further in the development 
of that claim.  Murphy, 1 Vet. App. at 81.  

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for a malignant tumor 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Moreover, the veteran was a POW for more than 30 days.  In 
the case of a veteran who is a former POW and who was 
interned for not less than 30 days, certain diseases which 
become manifest to a degree of at least 10 percent at any 
time after active service, shall be considered to have been 
incurred in or aggravated by service, notwithstanding that 
there is no record of such disease during the period of 
service.   These diseases include avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite (if the veteran was interned in 
climactic conditions consistent with the occurrence of 
frostbite), post-traumatic osteoarthritis, peripheral 
neuropathy except when directly related to infectious causes, 
irritable bowel syndrome, or peptic ulcer disease.  This 
presumption can be rebutted where there is affirmative 
evidence to the contrary of intercurrent injury or disease.  
38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. §§ 3.307 
3.309(c) (1998).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty and 
not the result of the veteran's own willful misconduct.  
38 U.S.C.A. § 105 (West 1991); 38 C.F.R. § 3.301 (1998).  
"Alcohol dependence is deemed by statute to be the result of 
willful misconduct and cannot itself be service-connected."  
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994), citing 
38 U.S.C. §§ 105(a), 1110.  Prior to 1990, service connection 
could be granted for organic diseases which were the 
secondary results of the chronic use of alcohol.  See 
38 C.F.R. § 3.301(c)(2) (1989).  In 1990, the law was amended 
to preclude payment of compensation for certain secondary 
effects arising from willful misconduct including injuries or 
disease incurred during service as the result of alcohol 
abuse.  38 U.S.C.A. §§ 105, 1110 (West 1991); Omnibus Budget 
and Reconciliation Act of 1990, Pub.L. No. 101-508 § 8052, 
104 Stat. 1388-1, 1388-351 (1990).  The amendment applies to 
claims filed after October 31, 1990, the effective date of 
the amendment to the law.  See Gabrielson, 7 Vet. App. at 41 
(where claim for service connection for cause of death was 
filed before October 31, 1990, and Board concluded that 
service connection could not be granted for a disability 
resulting from alcohol use because that disability would be 
considered a result of willful misconduct, the Court held the 
Board erred as a matter of law).  However, both before and 
after the amendments to the law in 1990, there is no 
preclusion on granting service connection under section 
3.310(a) of VA regulations for a substance abuse disability 
that is the proximately due to or the result of a 
service-connected disease or injury.  See VAOPGCPREC 2-98 at 
6-7, Footnote 1 (February 10, 1998).

Recent legislation was enacted prohibiting service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a veteran during the veteran's service.  See 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) (to 
be codified at 38 U.S.C. § 1103).  However, new section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998, such as the claim filed in September 1992 by the 
appellant for service connection for the cause of death of 
the veteran in this case.

The VA General Counsel has found that under certain 
circumstances death or disability resulting from the 
identifiable residuals of disease due to tobacco use during 
service is compensable under the law governing VA benefits.  
The opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  O.G.C. Prec. Op. 2-93 
(Jan. 13, 1993).  Rather, it states that any disability 
related to tobacco use which is not diagnosed until after 
service would not be precluded from service connection; 
however, it must be demonstrated that the disability resulted 
from use of tobacco during service and the possible effect of 
smoking before or after service must be taken into 
consideration.  Precedent opinions are binding on the Board. 
38 U.S.C.A. § 7104(c) (West 1991) .

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  Specifically, the VA General 
Counsel found that a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  
VAOPGCPREC 19-97 (May 13, 1997).

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's service-connected 
disabilities, i.e., anxiety reaction, spastic colitis or 
residuals of a tonsillectomy, directly caused his death, or 
that his lung cancer or fatal bladder cancer had its onset 
during service or within the first post-service year.  The 
first evidence of record showing the presence of cancer is 
dated in 1987 and 1992, many years following the veteran's 
separation from service, and the record lacks evidence of a 
nexus, or link, between cancer and the veteran's active 
service.  There are no medical opinions contained in any of 
the veteran's post-service medical records relating his 
cancer to any inservice findings or event, including any 
tobacco use.  While several examiners have noted the 
veteran's history of tobacco use, there is no medical opinion 
of record relating the post-service cancer to tobacco use, 
much less to tobacco use during service as opposed to the 
extensive post-service use of tobacco.  See O.G.C. Prec. Op. 
2-93 (January 13, 1993).

Rather, the appellant argues that the veteran's cigarette and 
alcohol addiction should be service connected on either a 
direct or secondary basis, and that these disabilities caused 
his lung cancer, which spread to his bladder, and resulted in 
his death.  However, the appellant has presented no competent 
medical evidence showing that any cigarette and/or alcohol 
use caused or aggravated the veteran's lung cancer or the 
fatal bladder cancer.  There is no medical evidence of record 
relating the veteran's lung or bladder cancer to tobacco or 
alcohol use.  The only evidence in support of a finding that 
the veteran's lung and/or bladder cancer were caused by 
tobacco and/or alcohol use is the appellant's statements.  
However, there is no indication that the appellant possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield, 8 Vet. App. at 388; Robinette, 
8 Vet. App. at 74; Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Even assuming that cigarette and/or alcohol addiction did 
cause the veteran's lung cancer, no medical evidence has been 
presented or secured showing that the lung cancer 
metastasized to the bladder.  To the contrary, a bone scan 
and removed nodes in 1987 showed low probability of 
metastatic disease, and in January 1988 no definite 
radiographic evidence of tumor recurrence or metastasis could 
be identified.  Extensive examination of the bladder was 
negative for any cancer in 1988 and 1989.  See Cytology 
reports, dated March 9, and August 12, 1989; IVP reports, 
dated August 30, 1988, and March 10, 1989; Cystoscopy report, 
dated May 26, 1989; Retrograde pyelogram report, dated June 
1, 1989.  An August 1992 biopsy was interpreted as showing a 
metastatic tumor; however, read as a whole, the report 
indicates that the bladder cancer metastasized to the 
lymphatic and blood vessels and focally in fat surrounding 
the ureter.  There was no suggestion that any lung cancer 
metastasized to the bladder.

Because no medical evidence has been presented or secured 
showing that the veteran's nicotine dependence and resulting 
tobacco use or alcohol dependence was the proximate cause of 
disability or death, including any cancer, the Board need not 
determine whether or not nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits; or whether the veteran acquired a 
dependence on nicotine in service; or whether nicotine 
dependence or alcohol dependence were caused or aggravated by 
the veteran's service-connected anxiety reaction.  

Thus, the evidence of record fails to establish a basis for 
service connection for the cause of the veteran's death.  The 
appellant has submitted no medical evidence, and there is 
none in the claims file, to render her claim plausible.  
Accordingly, the Board finds that her claim is not well 
grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for the cause of the 
veteran's death.


ORDER

The appellant having failed to perfect an appeal, the claim 
of entitlement to an increased disability rating for a 
service-connected spastic colitis, evaluated as 10 percent 
disabling, for the purpose of accrued benefits is dismissed.

Having found the claim not well grounded, entitlement to 
service connection for the cause of the veteran's death is 
denied.


REMAND

Entitlement to an increased disability rating for a service-
connected anxiety reaction, for the purpose of accrued 
benefits 

On November 7, 1996, new regulations promulgated by VA for 
rating service-connected mental disorders became effective.  
61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (to be codified at 38 
C.F.R. §§ 4.13, 4.16, 4.125, 4.126, 4.127, 4.128, 4.129, 
4.130, 4.131, 4.132).  Where law or regulations change after 
a claim has been filed but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should apply unless otherwise 
specified.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
see also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).  

Consequently, a remand to the agency of original jurisdiction 
is required for the purpose of re-rating of the service-
connected anxiety reaction. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Readjudicate the claim of entitlement 
to an increased disability rating for a 
service-connected anxiety reaction, for 
the purpose of accrued benefits.  In so 
doing, consider whether either the 
revised or the old version of the rating 
criteria is more favorable.  If one or 
the other is more favorable, the RO 
should so state and then apply the more 
favorable version.  If the result is the 
same under either criteria, the RO should 
apply the revised criteria.

2.  If the decision with respect to the 
claim remains adverse to the appellant, 
she and her representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Then, the claims folder should be returned to the Board 
for further appellate consideration.  The appellant 
need take no action until she is so informed.  She is, 
however, free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  The purpose of this REMAND is to obtain 
additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

